COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-289-CR


MICHAEL KAY PULLEN                                               APPELLANT

                                        V.

THE STATE OF TEXAS                                                     STATE

                                    ------------

            FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      On April 21, 2009, the trial court entered a judgment revoking Appellant

Michael Kay Pullen’s community supervision for the offense of possession of

a controlled substance under one gram and sentencing him to twenty months’

confinement in a state jail. On May 11, 2009, Pullen filed a “Motion for New

Trial or, Notice of Appeal.” On August 20, 2009, Pullen filed a pro se “Notice

of Appeal to Motion for Time Credit.”


      1
          … See Tex. R. App. P. 47.4.
      On September 8, 2009, we notified Pullen that the trial court’s

certification of his right to appeal had been filed under the date of August 27,

2009; 2 that the certification states this is a plea bargain case and he has no

right of appeal; that the certification states he has waived the right of appeal;

and that the appeal may be dismissed unless he or any party desiring to

continue the appeal filed a response showing grounds for continuing the appeal

with the court on or before September 18, 2009. Pullen filed a response, but

it does not show grounds for continuing the appeal.3 Therefore, in accordance

with the trial court’s certification, we dismiss the appeal. See Tex. R. App. P.

25.2(a)(2), 43.2(f).

                                               PER CURIAM

PANEL: MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 29, 2009



      2
          … See Tex. R. App. P. 25.2(d).
      3
       … To the extent Pullen contends that he is entitled to a greater back-time
credit than what is reflected in the judgment, and to the extent his plea
agreement with the State did not address whether he was to receive back-time
credit or how much, Pullen’s remedy may be to file a motion for judgment nunc
pro tunc in the trial court. See In re Gomez, 268 S.W.3d 262, 264–66 (Tex.
App.—Austin 2008, no pet.); see also Collins v. State, 240 S.W.3d 925,
928–29 (Tex. Crim. App. 2007).

                                           2